DETAILED ACTION
This Office Action is in response to the Amendment filed on 05/04/2022 and is submitted as a Non-Final for the reasons given below. 
In the filed response, claims 1, 4, 6, 10, 13, and 15 have been amended, where claims 1 and 10 are independent claims. Further, claims 4 and 13 have been made into independent claims. Lastly, claims 7, 16, and 19 have been canceled.
Accordingly, claims 1-6, 8-15, 17, and 18 have been examined and are pending. 



Response to Arguments
1.	Applicant’s arguments, see pgs. 6-10, filed 05/24/2022 with respect to the rejection of the instant claims under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Izumikawa US 2019/0218754 A1, hereinafter referred to as Izumikawa, with reference to WO 2018/084146 A1. For this reason, the Office Action is submitted as a Non-Final. Please see Examiner’s responses below.
2.	In light of Applicant’s remarks and upon further consideration of prior art Sawada, the Examiner agrees the disclosure does not address the work machine being displayed rightward or leftward of a center of the images of the panorama moving image as now recited in independent claims 1 and 10. Figs. 7-10 of Sawada do illustrate a circular path of viewpoints that move around the vehicle, however, the vehicle is located at the center of the images vs. to the right or left of the image center as now required. Further searches were performed yielding the work of Izumikawa which discloses a surroundings monitoring system for a work machine (abstract). Figs. 8-9 with reference to ¶0120-0121 for example show different viewpoint monitoring images that can be generated and displayed on a display device of said work machine. As shown, viewpoint transformed images include views that depict said work machine laterally offset from the image center.  Therefore, for these reasons which are further elaborated on below, the Examiner respectfully submits Izumikawa in combination with Niccolini and Sawada under 35 U.S.C. 103 collectively disclose the panorama moving image from the viewpoints that move around the work machine such that the work machine is displayed rightward or leftward of a center of the images in the panorama moving image  (emphasis added) as recited in claims 1 and 10.  
3.	As to new independent claims 4 and 13, the Examiner finds the prior art do not reasonably disclose an “oval locus” of viewpoints that surrounds the work machine. The closest prior art is Sawada (e.g. Figs. 7 and 9), however, Sawada teaches a circular locus of viewpoints. Other related prior art is CN105556956B where Fig. 21 clearly shows an oval locus of viewpoints, however, these viewpoints are directed from within the vehicle to its surroundings vs. being directed toward the vehicle.  Although no prior art could be found with respect to the oval locus that surrounds the work machine as seen from above the work machine, the Examiner finds the directional nature of the viewpoints as claimed is not readily clear, i.e. “viewpoints that move around the work machine”.  Examiner understands Applicant’s arguments regarding the viewpoints needing to be disposed outside the vehicle vs. from inside the vehicle (e.g. pg. 9 of remarks), such that the viewpoints are directed towards the vehicle. However, the Examiner respectfully submits that the claims do not clearly disclose the directional nature of the viewpoints. To “generate a panorama moving image from viewpoints that move around the work machine” could be interpreted as simply viewpoints that move along a closed path within the vehicle itself which is the same as around the vehicle, albeit its interior. Please see office action below for details. To avoid this interpretation, the Examiner recommends that claims 1, 4, 10, and 13 explicitly disclose the orientation of the viewpoints relative to the vehicle, where the locus is exterior to the vehicle such that the viewpoints are pointing towards the vehicle as shown for e.g. in Fig. 5B of the instant disclosure. 
4.	The Examiner is available to discuss the matters of this office action to help move the Instant Application forward. Please refer to the conclusion to this office action regarding scheduling interviews.  
5.	Accordingly, claims 1-6, 8-15, 17, and 18 have been examined and are pending. 


Claim Objections
6.	Claims 1, 4, 10, and 13 are objected to because of the following informalities:  it seems the phrase “surroundings images”  should read something like “images of the surroundings” or equivalent expression.  Please check and update accordingly. Appropriate correction is required.
7.	Claims 4 and 13 are further objected to because of the following informalities: the claims first recite “generate/generating a panorama moving image from viewpoints that move around the work machine”. Later the claims recite “the viewpoints moving along an oval locus that surrounds the work machine”.  As per the Examiner’s responses, the former limitation can be construed  as viewpoints that move along a closed path within the vehicle itself which is the same as around the vehicle, albeit its interior. However, the latter limitation shows that the locus of viewpoints surrounds the vehicle. If the intent is for the locus of viewpoints to surround the vehicle, then it is recommended that the former limitation also reflect this. Moreover, the claims should explicitly disclose the orientation of the viewpoints relative to the vehicle, where the locus is exterior to the vehicle such that the viewpoints are pointing towards the vehicle as shown for e.g. in Fig. 5B of the instant disclosure. Appropriate correction is required.
8.	Claims 1 and 10 are further objected to for similar reasons as claims 4 and 13 above. Specifically, the claims should explicitly disclose the orientation of the viewpoints relative to the vehicle, where the locus is exterior to the vehicle such that the viewpoints are pointing towards the vehicle as shown for e.g. in Fig. 5B of the instant disclosure. Appropriate correction is required.


Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 8, 9-12, 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Niccolini et al. (US 2017/0322624 A1), in view of Sawada (US 2016/0212384 A1), and in further view of Izumikawa US 2019/0218754 A1, hereinafter referred to as Niccolini, Sawada, and Izumikawa, respectively.
Regarding claim 1,  (Original) Niccolini discloses “A system comprising: a work machine including a work implement [See Fig. 1 – i.e. a work machine and bucket 224]; a plurality of cameras that capture surroundings images of the work machine [See camera units 310 mounted on work machine (Figs. 1-2). ¶0055-0057 show cameras can cover a 360 degree horizontal view around the work machine]; a display [See ¶0016 regarding a display device. Also refer to Fig. 5 for remote real-time viewing of captured images]; and a processor [See image processing device 320 (Fig. 3)] configured to acquire image data indicative of the surroundings images [Fig. 3 further shows a plurality of camera units 310 that communicate with said image processing device where said camera units capture surrounding images], synthesize the surroundings images [Images are synthesized to produce panoramic images. A synthesized video can be produced. See e.g. ¶0073 and 0179], and generate a panorama moving image [Same citations as above. Also refer to Sawada below for support] from viewpoints that move around the work machine [See ¶0056 where the camera units can pan covering a 360 degree horizontal view about the work machine, i.e., the viewpoints of the cameras cover all around said work machine. See Sawada below for further support]; and transmit a signal to the display causing the display to display [See Figs. 3 and 5 showing the communications between devices to enable images to be displayed and viewed at display device 410], the panorama moving image from the viewpoints that move around the work machine [Niccolini however does not address viewpoints in the generated panoramic images that move around the work machine. See Sawada below for corresponding support] such that the work machine is displayed rightward or leftward of a center of the images in the panorama moving image” [Neither Niccolini nor Sawada disclose displaying the work machine rightward or leftward of a center of the images in the panorama moving image. See Izumikawa below for corresponding  support] Although Niccolini discloses the foregoing elements, Sawada from the same or similar field of endeavor is brought in for more explicit support regarding “generate a panorama moving image from viewpoints that move around the work machine [Although Sawada does not explicitly refer to a “panorama” moving image, Sawada discloses a moving image where each image in the sequence of images corresponds to different virtual viewpoints (VP) that move around the vehicle (e.g. Figs. 7-10 and corresponding text); hence, different angular perspectives of the vehicle can be viewed] and “the panorama moving image from the viewpoints that move around the work machine [For viewpoints (VP) that move around the vehicle, see Figs. 7-10 and corresponding text. Also see abstract regarding a moving image.] such that the work machine is displayed rightward or leftward of a center of the images in the panorama moving image” [However, Sawada’s vehicle as shown is positioned at the center of the moving images vs. being displayed rightward or leftward of a center of the images. See Izumikawa below for support] Although Sawada’s vehicle is not a work machine, the work machine can be considered a vehicle (see for e.g. ¶0022 of the filed specification regarding vehicle body 2 of said work machine).  Further, Sawada’s methodology as shown above allows for generating a moving image from a plurality of viewpoints that move around the vehicle. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display system for remote control of a working machine disclosed by Niccolini to add the teachings of Sawada as above to provide a means to temporally continuously generate a plurality of virtual viewpoints showing a vicinity of a vehicle via a plurality of captured images that allow a user to better detect nearby objects having a derived risk level ¶0008-0010. Although Sawada discloses displaying the changing positions of virtual viewpoints VP of a vehicle in a moving image, the vehicle is located at the center (e.g. ¶0071 and Figs. 8 and 10). Izumikawa on the other hand from the same or similar field of endeavor is found to disclose or suggest the amended limitation “such that the work machine is displayed rightward or leftward of a center of the images in the panorama moving image” [Given the BRI of the foregoing limitation, see Figs. 8 and 9 (and corresponding text – e.g. ¶0118-0122) which show examples of different viewpoint monitoring images displayed on display device 50 where the work machine is laterally offset with respect to the image center] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display systems disclosed by Niccolini and Sawada to add the teachings of Izumikawa as above to provide the operator with a wider field of view of an area behind the shovel including a detected person which makes it easier for the operator to understand the situation of a worker (¶0121).
Regarding claim 2,  Niccolini, Sawada, and Izumikawa teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Niccolini further discloses “wherein the processor is further configured to cause the viewpoints to rotate at least 360 degrees around the work machine to generate the panorama moving image.”  [See ¶0056 where the camera units can pan covering a 360 degree horizontal view about the work machine, i.e., the viewpoints of the cameras cover all around said work machine] Although Niccolini discloses the aforementioned limitation, Sawada is brought in to more explicitly show the above claimed feature. [Sawada discloses a moving image where each image in the sequence of images corresponds to different virtual viewpoints (VP) that move around the vehicle (e.g. Figs. 7-10 and corresponding text); hence, different angular perspectives of the vehicle can be viewed] The motivation for combining Niccolini and Sawada has been discussed in connection with claim 1, above. 
Regarding claim 3,  Niccolini, Sawada, and Izumikawa teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Niccolini however does not explicitly disclose “wherein the processor is further configured to cause the viewpoints to move along a circular locus that surrounds the work machine as seen from above the work machine to generate the panorama moving image.”   Sawada on the other hand from the same or similar field of endeavor is brought in to disclose the foregoing. [See the circular paths of virtual viewpoints around the vehicle as viewed from above. Refer to Figs. 7 and 9] The motivation for combining Niccolini and Sawada has been discussed in connection with claim 1, above. 
Regarding claim 5,  Niccolini, Sawada, and Izumikawa teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Niccolini further discloses “wherein the panorama moving image depicts surroundings of the work machine around Page 5 of10Serial No.: New - PCT/ JP2020/001696 Nat'l Phase Filed: Herewithan entire circumference of the work machine.”  [See ¶0056 where the camera units can pan covering a 360 degree horizontal view about the work machine, i.e., the viewpoints of the cameras cover all around said work machine. A synthesized video can be produced. See e.g. ¶0073 and 0179. Sawada also shows moving images from a plurality of viewpoints surrounding a vehicle. See for e.g. Figs. 8 and 10 and corresponding text.] 
Regarding claim 8,  Niccolini, Sawada, and Izumikawa teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Niccolini further discloses “wherein the processor is configured to generate the panorama moving image and to display the panorama moving image on the display upon receiving a starting signal of the work machine.” [Given the BRI of “a starting signal of a work machine”, Niccolini shows image processing device 320 (Fig. 3) receiving captured images that can be synthesized to form a panoramic image (¶0073 and 0179). Said images can then be displayed as per Fig. 5. Also see remote user in Fig. 1 viewing images. The start signal can be construed as when the machine is operational (¶0057)]
Regarding claim 9,  Niccolini, Sawada, and Izumikawa teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Niccolini further discloses “further comprising: a storage device that stores data, the processor is further configured to save the data indicative of the panorama moving image in the storage device.”  [See ¶0074-0075 along with Figs. 3 and 5]
Regarding claim 10, claim 10 is rejected under the same art and evidentiary limitations as determined for the system of claim 1. As to the processor, see image processing device 320 in Fig. 3 of Niccolini.
Regarding claim 11, claim 11 is rejected under the same art and evidentiary limitations as determined for the system of claim 2.
Regarding claim 12, claim 12 is rejected under the same art and evidentiary limitations as determined for the system of claim 3.
Regarding claim 14, claim 14 is rejected under the same art and evidentiary limitations as determined for the system of claim 5.
Regarding claim 17, claim 17 is rejected under the same art and evidentiary limitations as determined for the system of claim 8.
Regarding claim 18, claim 18 is rejected under the same art and evidentiary limitations as determined for the system of claim 9.


Allowable Subject Matter
10.	Independent Claims 4 and 13 are conditionally allowed in light of the claim objections presented above. Please clarify the claims as discussed to ensure the locus of viewpoints lies outside the vehicle and are directed towards the vehicle in a manner consistent with the instant disclosure. See for e.g. Figs. 5B and 9B.
The following is a statement of reasons for the indication of allowable subject matter:  As previously noted, the Examiner finds the prior art do not reasonably disclose an “oval locus” of viewpoints that surrounds the work machine as claimed.  The closest prior art is Sawada (e.g. Figs. 7 and 9), however, Sawada teaches a circular locus of viewpoints. Other related prior art is Moriyama CN105556956B (see PTO 892), where Fig. 21 clearly shows an oval locus of viewpoints, however, these viewpoints do not surround the vehicle as required.
Accordingly, dependent claims 6 and 15 are also conditionally allowed for the reasons given above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486